NUMBER 13-20-00132-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

MICHAEL ALLEN TREVINO,                                                        Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 23rd District Court
                         of Matagorda County, Texas.


                          ORDER OF ABATEMENT
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

       Appellant, Michael Allen Trevino, filed a notice of appeal with this Court from a

conviction.   The record currently before the Court fails to include a certification of

appellant’s right to appeal. On March 5, 2020, this Court’s clerk sent the notice to the

trial court clerk requesting a copy of the trial court certification of appellant’s right to

appeal. To date, no copy of the certification has been received. Accordingly, this matter
is ABATED and REMANDED to the trial court for entry of a certification of the appellant’s

right to appeal. On remand, the trial court shall issue notice of a hearing and accordingly

conduct a hearing addressing the foregoing matter.            We further direct that, after

conducting the hearing, the trial court certify whether appellant has the right of appeal.

The trial court's certification, and any orders it enters, shall be included in a supplemental

clerk's record. The trial court is directed to cause the supplemental clerk's record to be

filed with the Clerk of this Court within sixty days of the date of this order. Should the

trial court require more time to comply with the directions of this Court, it shall request an

extension prior to the expiration of this deadline.

       It is so ORDERED.

                                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of April, 2020.




                                              2